OlRNEY           ENEKAL




Honorable George Ii.Sheppard
Comptroller of Public Accounts
Austin, Texas

Dear Sir:                           Opinion No. O-7321

                                    Re:   Whether a Tax Assessor-
                                          Collector has the authority
                                          to deliver receipts to auto-
                                          mobil$ dealers to be issued
                                          by them covering the coilect-
                                          ion of the 1% Motor Vehicle
                                          Taxes due on the retail sales
                                          of Motor Vehicles, the license
                                          on the registration of M&or
                                          Vehicles and the fee covering
                                          the cost for making an appli-
                                          cation for the transfer of 8
                                          title on a Motor Vehicle,

          You have requested the opinion of this department upon the
captioned question. The occasion giving rise to this request is set
forth in your letter as follows:

          "It is our understanding that a few of the Tax Asssssor-
    Collectors in the State are delivering receipts to automobile
    dealers to be issued by them oovering the collection of the 1%
    Motor Vehicle Taxes due on the retail sales of Motor Vehicles,
    the license on the registration of Motor Vehicles and the fee
    covering the cost for making an application for the transfer of
    a title on a Motor Vehicle.

          "Along with these receipts the Tax Assessor-Collector
    also delivers to the dealer the oar license plates that are
    given to an automobile owner when he pays the license on his
    oar. lhe receipts in question are the official receipts
    issued by the Tax Assessor-Collector, therefore the person
    who issues them is acting in the capacity of the Tax Assessor-
    Collector. The receipts in moat instances have the Tax As-
    sessor-Collector's name printed thereon, or his name is stamped
    thereon with a rubber stamp.

          "1 do not know whether there is an attempt by the Tax
    Assessor-Collector to deputize the oar dealer for this pur-
    Honorable George H. Sheppard, Page 2           O-7321



       pose or not. At any rate, the receipt books and the tags or
       licenses are delivered to the dealer and they are carried to
       his place of business and are held there by him until the
       sale of the oar is made when the tax is colleated.

              "Does the Tax Assessor-Collector have the authority ,tofollow
        this practice?"

              Article 7047k. (Motor Vehicle Retail Sales Tax) providen that
    taxes levied thereunder "shall be collected by the Assessor-Collector of
    Taxes of the County in which any such Motor Vehiole is first registered
    or first transferred after suah sale." (Emphasis supplied), The Act
    further provides that "at the time the tar herein levied is paid to said
    Tax Collector, the purchaser shall file with said Tax Collector, the
    affidavit of such purchaser . . s setting forth the then value in dollars
    of the total aonsideration received a . "" it is further provided that
    the "Tax Collector shall issue a receipt to the person paying the taxes
    presoribed."

              Article 6675a-2 (Registration of Vehicles) provides that
    "every owner of a Motor Vehiolo . 0 e to be used upon pu5lic highways
    of this State shall apply each year to the State Highway fiepartment
    through the County Tax Collector of the County in whiah he resides for
    the registration of each Vehicle owned or controlled by him for the
    ensuing or current calendar year." (Emphasis supplied). All through
    other sections of +tlcle 6675a it is made the duty of the Tax Colleo-
    tor to handle these registrations.

              The foregoing clearly demonstrates that the Motor Vehicle Re-
    tail Sales Tax collection and the registration of Motor Vehioles ore
    duties of the Assessor-Collector. ZJachAssessor-Collector of Taxes may
    -7
    apposnt deputies to assist in the assessment and collection of taxes.
    Article 7262 presaribes the requisites attached to suoh a appointments.
    An Assessor-Collector does not have the authority ,toappoint deputies
    not ia accordance with the provisions of the statutes, It follows that
    if the car dealers mentioned in your request have not been properly
    deputized, the procedure outliued in your letter is unauthorized,

              Conceding that these dealers have not been properly appointed
    deputies. we call attention that their acts with reference to Motor
    Vehicle Retail Taxes and Registration of Motor Vehicles ar not invalid.
    These dealers have in effect been --
                                      de facto deputies and their sots and
    deeds as suoh are binding.

              We trust the foregoing answers your inquiry.
                                                Yours very truly
                                             ATTORNEY GENERAL OF TEXAS

.                                            By s/Robert 0. Koch
    ROK:ms:nc
    A roved ot 3 1 4 s/Grover Sellers                 Robert 0. Koch
    AR       8enirai 09 L*s                           Assistant
    Appzz$   Opinion Committee by WVG Chairman